Citation Nr: 0408119	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  96-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material has been presented to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a separate 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran in this action is seeking to reopen his claim of 
entitlement to service connection for a low back disability.  
A review of the record reflects that in his March 1996 VA 
Form 9, Substantive Appeal, the veteran indicated that he 
wanted a Board hearing and a local RO hearing.  The veteran 
was afforded a local RO hearing in March 1996.  At that time, 
he verbally indicated that he did not want a Board hearing.  
However, in October 1996, the veteran submitted two separate 
Substantive Appeal forms and indicated on both that he was 
requesting a Board hearing.  The veteran has not been 
afforded a Board hearing at this time; thus, this case must 
be remanded to the RO for the scheduling of a Board hearing.

The Board also notes that the veteran has been afforded 
several VA examinations of his spine in relation to this 
claim.  However, none of those examiners had the claims 
folder available for review and one was conducted by a 
physician's assistant.  A review of the claims file reflects 
that the veteran complained of back pain on two occasions 
during military service.  Private treatment records dated in 
1969 demonstrate that the veteran was involved in a truck 
accident in September 1968 wherein he was thrown from the 
vehicle onto the pavement.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should schedule the veteran 
for a Travel Board hearing.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




